Oh ApplioatxoN por Rehearing.
STRATTP, J.
It is contended that rulings made by tbe trial court in refusing appellant’s request and in charging tbe jury with respect to tbe identity of tbe alleged offense are in conflict with principles announced in tbe case of State v. Hilberg, 22 Utah, 27, 61 Pac. 215. Complaint is made in a petition for a rehearing because we expressed no views on such questions. In delivering our opinion we thought, and still think, that no error was committed in such particular. We then thought, and we think, it evident from appellant’s brief, that tbe questions upon which we did express our views were those which counsel considered the most important and upon which they chiefly relied for a reversal of the judgment. However, let us again look at these.
In the information it was charged that the appellant “on the 18th day of July, 1906, at Sanpete County, Utah, did unlawfully,” etc., “commit adultery with one IVIadge Morey,” etc., “by then and there having carnal knowledge of her body.” Of course, but one adulterous act or transaction, but one offense of adultery, was charged. The state offered no evidence and made no attempt to prove several offenses of adultery or different adulterous acts or transactions committed or had by the defendant with Madge Morey. The evidence was directed to but one offense and transaction, the one alleged in the information. The defendant nevertheless requested the court to charge that “you are instructed that under the evidence in this case the prosecution have *427elected to rely for a conviction on an act- of sexual intercourse committed on or about tbe 18th day of July, 1906, in San-pete County, Utah.” What appellant’s counsel themselves say in their brief is a complete answer to the alleged error refusing the proposed request. They say: “There is no legal evidence in the record that an act constituting the crime •of adultery was committed at any time, but such evidence as there is refers to but a single act committed on the 18th day of July, 1906, if committed at all.” If it be true that all the evidence “such as there is refers to but a single act,” if any at all was committed, we cannot see wherein the question of an election is involved. The state charged but one offense. It attempted to prove but one; and that alleged in the information. Now the court, instead of charging the jury on a theory “of an election,” charged them that the material allegations set forth in the information “and all of which the state must establish to your satisfaction beyond a reasonable doubt before you can find the defendant guilty are,” stating among others, “that the defendant, Webster Greene, on or about the 18th day of July, 1906, in Sanpete County, State of Utah, did have carnal knowledge of the body of one Madge Morey, the woman named in the said information; that the said defendant at the time of having carnal knowledge of the body of said Madge Morey was a married man, having a lawful wife alive; and that the said Madge Morey was not then and there the wife of the said defendant, Webster Greene.” The particular offense alleged and charged in the information, and none other, was therefore sufficiently characterized and identified hy the charge. The court then charged “that the exact time alleged in the information as to the commission of the crime charged need not be proved, for it is sufficiently established under the law, if you believe from the evidence beyond a reasonable doubt that the unlawful act charged was committed within four years next prior to the filing of the information, which information was so filed July 12, 1907.” Time not being an essential ingredient of the offense, we had assumed that the proposition stated in the foregoing charge was one so well *428settled in criminal jurisprudence as not to require any discussion of it.
Where time is not an essential ingredient of the offense, to hold that the state is required to prove the alleged offense and the transaction out of which it arose at 13 or about the particular time stated in the information, and may not prove them at any other and prior time within the statutory period of limitations, is contrary to our knowledge of the criminal law.
Such a charge is not open to the objection urged by counsel'that the jury could assume that there was evidence in the ease of several or different offenses similar to the one charged, and that they were at liberty to convict the defendant of any one of them if committed within the statu- 14 tory period of limitations. As well say in a case of larceny or murder that the jury under such a charge could assume that there was evidence of several or different larcenies or murders similar to the one charged, and that they were at liberty to convict the defendant of any one of them if committed by him within the statutory period of limitations.
On reading this case and the Hilberg Case, it is readily seen that they are not even analogous, but strikingly dissimilar. In the Hilberg Case the defendant was charged with an unlawful sexual intercourse with a female under eighteen years of age alleged to have been committed on the 15th day of February, 1898. As there stated by the court, there was but one count in which the commission of but one act was alleged on a day specified. Upon the trial the state was permitted to prove by the testimony of the female six distinct and separate acts or crimes of sexual intercourse covering a period of about a year, the first of which was in April, 1897, and the last in April 1898, two months after the time alleged in the information, and to go to the jury upon all of such separate and distinct acts or crimes, without requiring any election to be made. The court held such a submission improper, that on the trial the first offense testified to by the prosecutrix and introduced by *429tbe state, and ebaracterized and identified' by its evidence, being tbe one in April, 1897, must, in law, be deemed tbe one elected by tbe state, and bence tbe evidence of sexual intercourses and criminal conduct and acts of tbe defendant and tbe prosecutrix subsequent to that time was improperly received. To properly dispose of counsel’s contentions in respect of tbe refused requests and of tbe charge, we need but contrast tbe facts in tbe Hilberg Case with tbe statement of counsel in tbis case that all tbe evidence “there is refers to but a single act committed,” if committed at all.
Tbe petition for a rehearing is denied.
THICK, C. J., concurs.